Citation Nr: 1619896	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-39 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to in-service herbicide or chemical exposure.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased rating for service-connected psychoneurosis with anxiety and depression, evaluated as 30 percent disabling prior to March 11, 2014, and 50 percent disabling thereafter.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2008, May 2009 and January 2011 by the Wilmington, Delaware, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In an April 2014 rating decision, the RO increased the Veteran's evaluation for his service-connected psychiatric disorder from 30 percent disabling to 50 percent disabling, effective March 11, 2014.

In March 2016, the Veteran and his friend testified at a Board hearing conducted at the Board's Central Office before the undersigned Veterans Law Judge.

The decision below addresses the tinnitus claim.  The remaining claims are addressed in the remand section.


FINDINGS OF FACT

1.  The Veteran was exposed to aircraft-related military noise, without hearing protection, during service.

2.  The Veteran reports the onset of his current tinnitus during service.

3.  The Veteran is currently diagnosed with tinnitus. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The United States Court of Appeals for Veterans Claims (Court) held that tinnitus is a chronic disease that falls within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, service connection for tinnitus may be established by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

The Veteran is currently diagnosed with tinnitus, as reflected in a March 2009 VA audiological examination report.   Therefore, the relevant inquiry is whether this currently-diagnosed audiological disorder is related to service.

At the Board hearing, the Veteran testified that he first experienced tinnitus, which he characterizes as a high-pitched ringing sound, during service, but did not report or seek treatment for these symptoms for fear that he would be removed from his duties working on the flight line as an aircraft mechanic.   The Veteran further reported that he has continued to experience recurrent, intermittent tinnitus since service, with the episodes occurring progressively more frequently.  Indeed, a private 2008 treatment record and VA treatment records from 2011, 2012, and 2013 reflect the Veteran's reports of experiencing recurrent tinnitus.

As tinnitus is a disorder capable of lay observation, and as the Veteran's reports of record are consistent, the Board finds his consistent reports of the onset and progression of his tinnitus symptoms to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

The record further establishes the Veteran's in-service exposure to loud noise during service, which is consistent with his reports of the onset of tinnitus during service.  In that regard, the Veteran was assigned the military occupational specialty (MOS) of aircraft electrical repairman, as reflected on his separation document (DD Form 214) and personnel records, and a Hearing Conservation Data service record notes that the Veteran had primary noise exposure from the flight line.  Thus, his exposure to aircraft-related noise during service is established by the evidence.  Further, the Veteran reports that he was not issued hearing protection during a portion of his period service (specifically his service at Langley Air Force base and his service in Thailand), and the Board finds that his reports seem consistent with the era of his service.  Thus, the evidence of record establishes the Veteran's competent, credible report of the onset of his current tinnitus during service, and the Board finds the Veteran's report to be consistent with the circumstances of his service.

The Board acknowledges that the VA audiologist who conducted the Veteran's March 2009 VA examination failed to find a relationship between the Veteran's current tinnitus and his military service.  However, the Board finds the examiner's opinion is not particularly persuasive and is accorded minimal evidentiary value, as the examiner did not consider the Veteran's competent, credible reports of the onset of tinnitus symptoms during service and concluded that the lack of affirmative audiometric evidence of hearing loss on audiograms performed during service negated the possibility that the Veteran could have developed tinnitus during service.  As sustaining hearing loss is not a prerequisite to the development of tinnitus, the Board finds that the examiner's proffered rationale is not logically consistent.  

Given the Veteran's competent, credible reports of the onset of his tinnitus symptoms during service; his exposure to significant aircraft-related noise during service without hearing protection; and his current diagnosis of tinnitus; and resolving reasonable doubt in the Veteran's favor; a basis for awarding service connection for tinnitus pursuant to 38 C.F.R. § 3.303(b) has been presented.  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.  


REMAND

With regard to the remaining claims on appeal, namely entitlement to service connection for hearing loss and prostate cancer, an increased rating for a service-connected psychiatric disorder, and a TDIU, further development is required before adjudicating the claims.  

As to the Veteran's claim seeking service connection for prostate cancer, the Veteran contends that he developed his post-service prostate cancer as a result of his exposure to Agent Orange or other herbicides that were used on the Air Force bases in Thailand and the United States on which he was stationed.  Notably, prostate cancer will be presumed to be related to service if in-service exposure to Agent Orange is established.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  Given that VA memorandums of record fail to reflect the use of Agent Orange on the Air Force bases during the time periods in which the Veteran served on those bases, the RO denied the Veteran's claim.  Nevertheless, while exposure to Agent Orange cannot be affirmatively established in this case (as the military's use of Agent Orange has been documented), the Veteran has competently described his observation of herbicide use on the air bases on which he was stationed, and during his Board hearing, he and his representative posited that the Veteran's prostate cancer could be related to the forms of herbicides that were used during his period of service or to the Veteran's exposure to aircraft fuel and transmission fluid.  Given these competent assertions of in-service herbicide and chemical exposure, coupled with the current prostate cancer diagnosis of record, the Board finds that the evidence of record is sufficient to trigger VA's duty to obtain a related VA examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As to the Veteran's claim seeking service connection for bilateral hearing loss, the Veteran was afforded a VA audiological examination in March 2009, during which he was diagnosed with bilateral hearing loss, as defined by VA regulation under 38 C.F.R. § 3.385 (2015).  However, the VA examiner opined that the Veteran's current hearing loss is unrelated to service, citing the Veteran's in-service audiogram results that failed to reflect affirmative inception of VA-defined hearing loss.  As the VA examiner failed to consider the Veteran's competent reports of experiencing hearing loss during service or the clinical significance of the in-service audiograms' documentation of a decrease in hearing acuity at certain tested frequencies, the Board finds that a new VA medical opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Moreover, during his Board hearing, the Veteran reported undergoing hearing acuity testing at a VA facility in the early 1980's, and these testing results are not currently of record and have not been requested.  Accordingly, efforts to obtain these reported, relevant VA treatment records must be made.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

During his Board hearing, the Veteran also asserted that the entirety of his service treatment records have not been obtained, as his inpatient treatment records, which may be kept in a separate repository from outpatient service treatment records, are not of record.  Given this identified deficiency in the record, efforts to obtain these outstanding service records must be made.

As to the Veteran's claim seeking a higher rating for his service-connected psychiatric disorder, during his Board hearing, the Veteran reported he has received ongoing VA psychiatric treatment since 2008.  (The Veteran filed the instant increased rating claim in September 2008.)  However, no VA treatment records prior to May 2009 or after September 2014 are of record, and these outstanding VA treatment records must be obtained.  See id.  

As to the Veteran's claim seeking a TDIU, adjudication of this claim is intertwined with the other claims and will also be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's in-patient service treatment records.

2.  Obtain the Veteran's VA treatment records from January 1980 to January 1986 (as the Veteran reports undergoing a VA hearing evaluation in the early 1980's), from September 2007 to May 2009, and from September 2014 to the present (as these treatment records are not currently associated with the claims file).  

If the post-September 2014 VA psychiatric treatment records reflect a material change in the Veteran's service-connected psychiatric disorder since the Veteran underwent a VA examination in September 2014, schedule the Veteran for a new VA psychiatric examination to assess the current severity of his service-connected psychoneurosis with anxiety and depression.

3.  Obtain a VA medical opinion from an appropriate medical professional to address the potential relationship between the Veteran's post-service hearing loss and in-service noise exposure.  The Veteran's electronic claims file must be provided for review.  

After reviewing the Veteran's claims file, the examiner is to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's current bilateral hearing loss had its onset in or is otherwise related to service, to include his exposure to aircraft noise when working on the flight line without hearing protection.  

The examiner is asked to specifically consider and comment on the clinical significance of the Veteran's reports of experiencing hearing loss during service but not reporting or seeking treatment for his hearing impairment for fear of being removed from his work on the flight line, his report of experiencing a hearing impairment since service, and the clinical significance of the in-service audiograms' documentation of a decrease in hearing acuity at certain tested frequencies.

A complete rationale must be provided for all opinions rendered.  

4.  Schedule the Veteran for a VA medical examination by an appropriate medical professional to address the potential relationship between the Veteran's post-service prostate cancer and in-service herbicide and chemical exposure.  The Veteran's electronic claims file must be provided for review.  

After reviewing the claims file, eliciting a history of his in-service (non-Agent Orange) herbicide exposure and chemical exposure (aircraft fuel and transmission fluid) and post-service development of prostate cancer, the examiner is asked to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran developed prostate cancer after service as a result of service, to include his exposure to non-Agent Orange herbicides and chemicals (aircraft fuel and transmission fluid) during service.

A complete rationale must be provided for all opinions rendered.

5.  Finally, readjudicate the Veteran's claims seeking service connection for prostate cancer and hearing loss, an increased rating for a psychiatric disorder, and a TDIU.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  
	
The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


